Citation Nr: 1505898	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-10 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for residual of a right (major) wrist fracture of the ulnar styloid with degenerative changes (right wrist disability) (except for a period when a temporary total rating was in effect from January 3, to February 29, 2012), currently evaluated as 10 percent disabling.

2.  Entitlement to separate disability ratings for right wrist surgical scars.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1979 to February 2002. 

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota..  By that rating action, the RO confirmed and continued a 10 percent disability rating assigned to the service-connected right wrist disability.  The Veteran appealed this rating action to the Board. 

By an April 2012 rating action, the RO granted a temporary total (100 percent) disability rating for the Veteran's service-connected right wrist due to surgery requiring convalescence, effective from January 3, through February 29, 2012.  A 10 percent disability rating was resumed from March 1, 2012.  As the Veteran was granted the full benefit sought during the period from January 3, through February 29, 2012, his claim for an increased disability rating for the service-connected right wrist disability during that period will not be subject to the Board's appellate consideration of the instant increased rating claim.  

In April 2014, the Veteran testified at a hearing before the undersigned at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.
Furthermore, the Veteran has also maintained that he cannot work as a welder and mechanic, in part, because of his service-connected right wrist disability.  (See Transcript (T.) at page (pg.) 12)).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.  In view of the foregoing, the TDIU issue will be considered by the Board in the Remand below.

The issues of entitlement to separate disability rating for right wrist surgical scars and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant. 

2.  Throughout the appeal period (except for the period when a temporary total rating was in effect from January 3, to February 29, 2012), the Veteran's service-connected degenerative joint disease of the right (major) wrist has been manifested by clinical findings that are analogous to favorable ankylosis, such as arthroscopic and ulnar-sided distal ulna hemi resection surgeries; right wrist palmar flexion limited to 15 degrees in August 2011; palmar flexion and dorsiflexion limited to 25 degrees in August 2012, right radial deviation limited to 10 degrees in April 2011 and August 2013; and, recommendation of a right wrist fusion.


CONCLUSION OF LAW

For the entire appeal period, except for the period when a temporary total rating was in effect from January 3, to February 29, 2012, the criteria for an increased 30 percent disability rating, but no higher, for the service-connected right (major) wrist disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Plate I, Diagnostic Codes 5214-5215 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Before addressing the merits of the issue decided herein, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice under the Veterans Claims Assistance Act of 2000 (VCAA) must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007). 

The RO provided the Veteran with notice on the Pelegrini II VCAA elements for the increased rating claim in an October 2011 pre-adjudication letter.  This letter advised the Veteran to let VA know of any evidence he thought would support his increased rating claim; and that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send such evidence. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO informed the Veteran of the Dingess elements via the above-cited letter.

The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his increased rating claim decided herein, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment and post-service VA and private treatment records.  VA also examined the Veteran's right wrist disability in April 2011, August 2012 and August 2013.  Copies of the above-cited VA examination reports have been associated with the Veteran's claims file.  The Board finds that the VA examinations are adequate for the purpose of making a decision on this claim, as the examiners rendered clinical findings commensurate with evaluating the Veteran's right wrist disability under the schedular criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Finally, a discussion of the Veteran's April 2014 hearing before the undersigned is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issue(s) and (2) suggesting the submission of evidence that may have been overlooked.  They were met here. The issue on appeal (increased rating claim) was identified at the above-cited hearing.  Information was also elicited from the Veteran concerning the current severity of his right wrist disability.  In addition, the undersigned held the record open 60 days from the close of the hearing to allow the Veteran to submit additional evidence in support of his appeal.  The Veteran did not submit any additional evidence during this period. 

In light of the foregoing, the Board concludes that all available records and medical evidence has been obtained in order to make an adequate determination as to the increased rating claim on appeal such that no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.


II. Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, such as in the instant appeal, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Orthopedic rating criteria

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

III. Merits Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veteran seeks an increased disability rating in excess of 10 percent for his service-connected right wrist disability.  He contends that severe pain and limitation of motion of the right hand have caused him to him to undergo two right wrist surgeries with a final option of a total right wrist fusion.  He maintains that because of his severe restricted limitation of motion of the right wrist, he has to operate a motor vehicle with his left (non-dominant hand), wear a daily brace, take medication and use ice packs as needed to alleviate his right wrist pain.  (Transcript (T.) at pages (pgs.) 4-6, 9 and 14)).  Thus, he argues that his current right wrist symptoms involve a greater degree of impairment than is contemplated by the assigned 10 percent evaluation. 

The RO has assigned the Veteran's service-connected degenerative joint disease of the right (major) wrist a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014), the code used to evaluate limitation of motion in the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014).  The currently assigned 10 percent disability rating is the maximum disability available under Diagnostic Code 5215.  However, under Diagnostic Code 5214, ankylosis of the wrist, a 30 percent disability rating will be assigned where there is evidence of favorable ankylosis in the major wrist in 20 to 30 degrees of dorsiflexion.  A 40 percent disability rating will be assigned when there is evidence of ankylosis of the major wrist in any other position, except favorable.  A maximum 50 percent disability rating will be assigned where there is unfavorable ankylosis of the major extremity in any degree of palmar flexion, or with ulnar or radial deviation. 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2014).  Extremely unfavorable ankylosis will be rated as loss of use of the hand under Diagnostic Code 5125.  Id. 

Normal range of motion for the wrist is 70 degrees dorsiflexion (extension), 80 degrees palmar flexion, 45 degrees ulnar deviation, and 20 degrees radial deviation. 38 C.F.R. § 4.71, Plate I (2014).

The Board will resolve all reasonable doubt in the Veteran's favor and award an increased 30 percent rating to the service-connected right wrist disability under Diagnostic Code 5214.  In reaching the foregoing determination, the Board notes that an August 2011 VA treatment report; VA examination reports, dated in April 2011, August 2012 and August 2013; and, July 2013 report, prepared by Dr. D. L., M D., show that the Veteran had complained of increased pain and restriction of right wrist range of motion (e.g., operated motor vehicle with his non-dominant left hand only) that necessitated two surgeries (arthroscopic and ulnar-sided distal ulnar hemi resection in March 2011 and January 2012) and a recommendation for a total right wrist fusion.  (See August 2012 VA examination report and July 2013 report, prepared by Dr. D. L.).  In addition, the above-cited VA and private reports reflect that the Veteran had severe limitation of range of right wrist motion in palmar flexion, limited to 15 degrees (August 2011 VA treatment report); dorsiflexion and palmar flexion limited to 25 degrees (August 2012 VA examination report); and right wrist radial deviation limited to 10 degrees (April 2011 and August 2013 VA examination reports).  

In light of the Veteran's severe restricted range of right wrist palmar flexion, dorsiflexion and radial deviation despite having undergone two 2 surgeries, use of a daily brace, application of ice packs and medication and, ultimately, a recommendation for a total right wrist fusion, the Board finds his right wrist disability to be analogous to favorable ankylosis of the right (major) wrist in 20 to 30 dorsiflexion to warrant an increased 30 percent disability rating under Diagnostic Code 5214.  38 C.F.R. § 4.7a, Diagnostic Code 5214.  The Board also finds that because the evidence of record does not disclose unfavorable ankylosis of the right (major) wrist in any other position or symptoms analogous thereto, an initial 40 percent disability rating is not warranted per Diagnostic Code 5214. 

The Board has specifically considered the guidance of DeLuca; however, the analysis in DeLuca does not assist the Veteran, as he is receiving the maximum disability evaluation for limitation of motion of the right wrist under Diagnostic Code 5215.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (remand improper for the Board to consider functional loss due to pain because appellant was in receipt of maximum evaluation for limitation of function of the wrist). In any event, the 30 percent assigned herein more than adequately compensates him for his symptoms analogous to ankylosis, pain and functional loss of the right hand.  Indeed, the Board has liberally construed the applicable regulations and resolved all reasonable doubt in favor of the Veteran by: 1) acknowledging the wrist's extensive pathology and the significantly limited range of motion; and 2) finding that such symptomatology was analogous to favorable ankylosis even if the technical requirements under Diagnostic Code 5214 for the 30 percent rating herein assigned was not demonstrated. 

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's service-connected degenerative joint disease of the right wrist, but finds that no other diagnostic code provides a basis for higher rating.  The rating codes discussed above specifically pertain to orthopedic disability of the hand/wrist. The service-connected right wrist disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

Hart considerations

Aside from the 30 percent assigned to the service-connected right (major) wrist disability herein, the Board has considered staged ratings, under Hart supra, but concludes that they are not warranted. 


Extraschedular considerations

 In evaluating the Veteran's claim for an increased rating for the service-connected right (major) wrist, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right wrist disability is inadequate.  A comparison between the level of severity and symptomatology of this disability, with the established criteria found in the rating schedule, shows that the rating criteria reasonably describe the service-connected degenerative joint disease of the right (major) wrist as discussed above.  Indeed, as was explained in the decision above, higher ratings are available, and by assigning the next higher rating of 30 percent, the Board has resolved all reasonable doubt in the Veteran's favor.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required any hospitalizations for the service-connected degenerative joint disease of the right wrist. While the Veteran reported having undergone arthroscopic surgery and ulnar-sided distal ulnar hemi resection in March 2011 and January 2012, respectively, these surgeries do not equate to hospitalization.  Overall, there is no persuasive evidence in the record to indicate that the service-connected right wrist disability would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 (2014) specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected degenerative joint disease of the right wrist has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An increased 30 percent disability rating, but no higher, for residuals of a right (major) wrist fracture of the ulnar styloid with degenerative changes (except for the period when a temporary total rating was in effect from January 3, to February 29, 2012) is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

Unfortunately, a remand is required with respect to the Veteran's claims of entitlement to separate ratings for residual right wrist scars and TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that he is afforded every possible consideration.   VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

i) Separate Ratings-Right Wrist Scars

During an August 2013 VA examination, the examiner noted that the Veteran had five (5) right wrist scars as a result of his multiple right wrist surgeries that were not painful and/or unstable, or greater than 39 square centimeters.  (See August 2013 examination report at pg. 11).  The Board acknowledges that the VA has included the Veteran's right wrist "scar" in the disability rating assigned to the service-connected right wrist disability and has not considered whether a separate rating(s) should be assigned for any additional disability due to the residual scars from the Veteran's right wrist surgeries.  (See September 2012 supplemental statement of the case (SSOC) at pg. 9)).  The Veteran testified before the undersigned that the area around his right hand scar hurt.  He testified that a light bump in the area of the scar was painful.  He did not know if this was actually due to the scar.  (T. at pg. 15).  Thus, in view of the Veteran's current testimony before the undersigned, the Board finds that the issue of whether separate rating(s) are warranted for the surgical scars on his right wrist has been reasonable raised by the record.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  On remand, the RO should consider whether separate ratings should be assigned for any additional disability due to the Veteran's right wrist surgical scars.

ii) TDIU

As noted in the Introduction, the Veteran maintains that he cannot work as a welder and mechanic, in part, because of his service-connected right wrist disability.  (T. at pg. 12).  Thus, the Veteran has expressly raised a claim of entitlement to a TDIU.  Rice, supra.  Entitlement to a TDIU, whether pursuant to Rice or otherwise, accordingly must be addressed.  Doing so at this time would be premature, however.  The Board cannot render a determination regarding the issue without there being prior notification, development, and initial adjudication of the TDIU claim as outlined in the indented paragraphs below.

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims file.  

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination to assess the severity of his right wrist residual surgical scars.  The claims file, to include the Veteran's Virtual VA electronic claims file, should be made available and reviewed by the examiner in conjunction with conducting the examination.

The examiner must identify and describe any residual scars associated with the Veteran's right wrist surgeries.  The examiner shall indicate with respect to each identified right wrist surgery scar, whether the scar is deep (i.e., associated with underlying soft tissue damage) or superficial (i.e., not associated with underlying soft tissue damage); whether the scar causes limited motion of the right wrist (and, if so, the extent to which it does); whether the scar is unstable (i.e., whether there is frequent loss of covering of skin over the scar); whether the scar is painful on examination; and whether the scar is otherwise causative of limitation of function.
 
3.  Provide the Veteran with a notification letter concerning his claim of entitlement to TDIU that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and associated case law.  In specific, this letter must set forth the criteria for establishing entitlement to a TDIU and include information on the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how VA determines disability evaluations and effective dates.

4.  Provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i. and request that he complete and return the form.

5.  Thereafter, evaluate any evidence received and determine whether any additional development is necessary, such as obtaining a VA examination or opinion in conjunction with TDIU claim.

6.  Thereafter, the RO shall review the Veteran's claims file to ensure that the foregoing development has been completed in full.

7.  Upon completion of the foregoing, the RO shall adjudicate the Veteran's claims for separate rating(s) for right wrist surgical scars and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


